      Case 1:20-cv-01479-DAD-JLT Document 5 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RP GOLDEN STATE MANAGEMENT                             No. 1:20-cv-1479-NONE-JLT
     LLC; ASHA DESAI; and PAUL DESAI,
12
                        Plaintiffs,
13                                                          ORDER ADOPTING IN FULL THE
            v.                                              FINDINGS AND RECOMMENDATIONS
14                                                          DISMISSING THE ACTION WITHOUT
     STEPHEN H. BOYLE, et al.,                              PREJUDICE FOR FAILURE TO PAY THE
15                                                          FILING FEE AND FAILURE TO OBEY
                        Defendants.                         THE COURT’S ORDER
16
                                                            (Doc. No. 4)
17

18

19          Plaintiffs initiated this action by filing a complaint on October 13, 2020, but failed to pay

20   the filing fee. The magistrate judge directed plaintiffs to pay the filing fee or file a motion to

21   proceed in forma pauperis. (Doc. No. 2.) On December 8, 2020, the magistrate judge

22   recommended the action be dismissed without prejudice for the failure to pay the filing fee and

23   failure to comply with the court’s order. (Doc. No. 4.)

24          Plaintiffs were given fourteen days to file any objections to the recommendations. (Doc.

25   No. 4 at 4.) In addition, the parties were “advised that failure to file objections within the

26   specified time may waive the right to appeal the District Court’s order. (Id., citing Martinez v.

27   Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014)).

28   To date, no objections have been filed and plaintiffs not paid the filing fee in the action.
                                                        1
      Case 1:20-cv-01479-DAD-JLT Document 5 Filed 12/29/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley

 2   United School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court conducted a de novo review of

 3   the case. Having carefully reviewed the file, the court finds the findings and recommendations

 4   are supported by the record and proper analysis. Accordingly,

 5          1.     The findings and recommendations dated December 8, 2020 (Doc. No. 4) are

 6                 adopted in full;

 7          2.     The action is dismissed without prejudice for failure to pay the filing fee and obey

 8                 the court’s order; and

 9          3.     The Clerk of Court is directed to assign a district judge to this action for purposes

10                 of closing the matter and close this case, because this order terminates the action in

11                 its entirety.

12
     IT IS SO ORDERED.
13

14      Dated:     December 29, 2020
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
